DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/09/2020 and 12/16/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Oath/Declaration
The Oath/Declaration submitted on 12/13/2019 is noted by the Examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The best prior art of record, Kageyama (US 7, 911, 526), Suzuki et al. (US 2007/0279539) and Murata et al. (US 2006/0171696), fail to specifically teach the invention as claimed. The specific limitation of a speed sensor, having a liquid crystal lens mounted in front of the image device, a controller configured for controlling a voltage applied to the liquid crystal lens and acquiring an image of the target object at different voltages by the imager, the image device of the target object at different voltages is digitized to generate digital information, in independent claims 1 and 13 when combined with the limitations of the liquid crystal lens are determined that respectively performs imaging focus on the target object, the voltage is acquired by the liquid crystal lens when each of the plurality of times of focus is understood and speed is calculated according to the voltage also in independent claims 1 and 13 distinguish the present invention from the combined prior art.
Hence the prior art of record fails to teach the invention as set forth in claims 1-20. The examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than applicant’s own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other prior art references listed on the PTO-892 (Notice of References Cited) are considered to be of interest disclosing similar systems.
Kageyama discloses an automatic focusing apparatus that can detect a focusing point at a sufficiently high speed for practical use and can achieve a lens condition having good focusing performance. The automatic focusing apparatus of the present invention includes a liquid crystal lens which forms a refractive index profile, an optical-to-electrical conversion unit which converts an optical image focused through the liquid crystal lens into an electrical signal and outputs the electrical signal as an image signal, a focus signal extracting unit which causes the refractive index profile to change by applying a first range of voltage to the liquid crystal lens, and extracts a plurality of focus signals based on the image signal.
Suzuki discloses an image signals are generated based on an optical image passed through the liquid crystal lens during transient response operation caused by application of the predetermined voltage, and plural focus signals are extracted by sampling the image signals at predetermined cycles. Levels of the extracted autofocus signals are compared to determine the maximum value of the autofocus signal. Thus, with the liquid crystal lens, by making use of the transient response operation of the liquid crystal lens, a focus point can be detected in sufficient speed.
Murata discloses an imaging apparatus includes an imaging optical system for forming an optical image of an object, the imaging optical system including a focal length adjusting section adjustable a focal length based on an input signal and a plurality of image forming lenses for receiving a light that has transmitted through said focal length adjusting section to form the optical image of the object, and an image sensor for generating an electrical image signal obtained by converting the optical image, wherein a unit is composed of each of the image forming lens and an image taking area on the image sensor having a plurality of light receiving sections for receiving the optical image.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N HOPKINS whose telephone number is (571)270-7042. The examiner can normally be reached M & F 9-5 and T-TH, 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LISA CAPUTO can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855